DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  In line 2, “casings a casing” should be changed to --casings--.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menjak et al. (USPub 2007/0194563).
	With respect to claim 11, Menjak et al. disclose a steering spindle (24) defining an axis of rotation; a first casing (30); a second casing (28) telescopically receiving the first casing, the second casing configured to connect to a body of the motor vehicle; an energy absorption device (44) coupling the first and second casing to each other, the energy absorption device comprising two deformation sections (90, 92) arranged one behind the other in the direction of the axis (Fig 9); and a coupling device (48””), wherein at least one of the two deformation sections is configured to couple between the casings via the coupling device or decouple therefrom, at least one of the two deformation sections configured to plastically deform in the coupled state in the event of relative displacement of the first casing with respect to the second casing, wherein the at least two deformation sections are formed on a single-piece energy absorption element [0039].
	With respect to claim 12, wherein the deformation sections are connected to one another in one piece via a connecting section (88) which extends along the direction of the axis, wherein the connecting section has a fastening means (50””).

	With respect to claim 14, wherein the energy absorption element is a bending strip that extends in the direction of the axis and has a connecting section with two end regions located opposite in the direction of the axis, the two end regions each comprising a U- shaped bending sections, each of said bending sections including a free limb connected to the connecting section via a bent-over portion (Fig 9).
	With respect to claim 15, wherein a coupling section is formed in the region of a free end of each free limb (Fig 9).
	With respect to claim 16, wherein the coupling device has at least one actuator (48””) with a movable coupling element which is configured to be operably engaged to couple to or decouple from one of the at least two deformation sections at a position between the first and second casings [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menjak et al. in view of Klepp et al. (USPub 2016/0121920).
	With respect to claim 10, Menjak et al. disclose the claimed invention as discussed above but do not disclose wherein at least one deformation element is connected to one of the first and second casings via a predetermined break element.  Klepp et al., however, disclose a deformation element connected to a casing (2) via a predetermined break element (27; Fig 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Menjak et al. in view of the teachings of Klepp et al. to use a shear bolt to connect the deformation element to the casing, since it was old and well known in the art to utilize shear bolts in collapsible steering columns in order to provide a targeted dissipation of impact energy as desired [0044] in addition to the deformation element.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/18/2021